UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6047


WILLIAM ROOSEVELT CLOUD,

                      Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA; KURT W. MEYERS; MICHAEL SAVAGE;
KENNETH RANDALL; FRANK D. WHITNEY,

                      Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00775-RJC)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Roosevelt Cloud, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Roosevelt Cloud appeals the district court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.    388   (1971).      We   have    reviewed       the   record     and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by     the    district    court.         Cloud     v.        United     States,      No.

3:12-cv-00775-RJC (W.D.N.C. Dec. 28, 2012).                      We dispense with

oral    argument   because       the    facts    and    legal     contentions        are

adequately     presented    in    the    materials       before       the   court    and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2